Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000490
                                                        11-FEB-2014
                                                        10:40 AM



                         SCWC-11-0000490

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                               vs.

         JAMES ZITTNAN, Petitioner/Defendant-Appellant,

                               and

             JEROME FIGUEROA, Respondent/Defendant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0000490; CR. NO. 09-1-1413)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
       Circuit Judge Kim, in place of Acoba, J., recused)

          Petitioner James Zittnan’s application for writ of

certiorari filed on January 6, 2014, is hereby rejected.

          DATED: Honolulu, Hawai#i, February 11, 2014.

Stuart N. Fujioka                    /s/ Mark E. Recktenwald
for petitioner
                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Glenn J. Kim